         Case 4:21-cv-00330-LPR Document 25 Filed 07/30/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

GLENDON BRYANT, Individually and on Behalf
of a Class of Similarly Situated Individuals;                               PLAINTIFF

v.                             CASE NO. 4:20-cv-01147-LPR

FLYWHEEL ENERGY PRODUCTION, LLC,
An Oklahoma Limited Liability Company;                                    DEFENDANT

DARRELL OLIGER AND CAROL OLIGER,
CO-TRUSTEES OF THE DARRELL AND
CAROL OLIGER REVOCABLE TRUST DATED
JUNE 19, 2007, PULOMA PROPERTIES, LLC, and
LGTD INVESTMENTS, LLC, Individually and on behalf
of all others similarly situated                                           PLAINTIFFS

v.                             CASE NO. 4:20-cv-01146-LPR

FLYWHEEL ENERGY PRODUCTION, LLC                                           DEFENDANT

GARY FLOWERS AND DEBBIE FLOWERS,
Individually and on behalf of all others similarly situated                PLAINTIFFS

v.                              CASE NO. 4:21-cv-330-LPR

FLYWHEEL ENERGY PRODUCTION, LLC;
MERIT ENERGY COMPANY, LLC; and RIVERBEND
OIL & GAS VII, LLC                                                       DEFENDANTS

LARRY W. EUBANKS AND CAROLYN D. EUBANKS,
Individually and on behalf of all others similarly situated                PLAINTIFFS

v.                              CASE NO. 4:21-cv-329-LPR

FLYWHEEL ENERGY PRODUCTION, LLC;
XTO ENERGY, INC.                                                         DEFENDANTS

                                          ORDER

       Pending before the Court is Defendant Flywheel Energy Production, LLC’s Motion for

Consolidation. The Court GRANTS in part and DENIES in part Defendant’s Motion.
            Case 4:21-cv-00330-LPR Document 25 Filed 07/30/21 Page 2 of 3




         Pursuant to Federal Rule of Civil Procedure 42, the Court believes consolidation of the

Bryant case with the Oliger case is warranted. It is beyond dispute that these cases involve at least

one “common question of law or fact”: specifically, the interplay between the leases and the

statutory/regulatory scheme governing blended royalties regarding the first 1/8th portion.

Moreover, the potential classes in these cases largely overlap. And the Defendant in each of these

cases is only Flywheel Energy Production, LLC. The Court believes significant efficiencies will

come from this consolidation, and it will avoid a waste of resources for the parties and the Court.

This consolidation is for all purposes except trial. Whether the consolidation should extend to trial

is a decision the Court will make at a later time.1

         The Court will treat the named Plaintiffs in each of these cases as co-plaintiffs. And,

pursuant to Federal Rule of Civil Procedure 23(g)(3), the Court will, within the next month, hold

a hearing to determine which counsel to designate as interim counsel for the putative class. Until

the Court makes this determination, no depositions are to be held. Depositions will be rescheduled

after the Rule 23(g)(3) decision.

         With respect to the Flowers and Eubanks cases, the Court denies the request for

consolidation. The Court acknowledges that there is at least one common issue of law or fact in

those cases. However, other factors, including but not limited to the combination of different

Defendants and different leases, tip the scales against consolidation. Any efficiencies to be gained

are outweighed by potential confusion created from consolidation of these cases involving other

Defendants and leases. Still, the Court will sync up the discovery period in all four cases and

expects counsel for all of the parties in each case to work together to minimize the burden of

potentially duplicative depositions or discovery. For example, to the extent a potential 30(b)(6)


1
    For purposes of docketing, all pleadings in the consolidated cases shall be filed in the Oliger case, 4:20-cv-01146.
          Case 4:21-cv-00330-LPR Document 25 Filed 07/30/21 Page 3 of 3




topic is relevant to more than one of the cases, a Flywheel representative should only have to sit

for a particular topic one time. If the parties cannot work scheduling out amongst themselves, they

may seek further relief from the Court. A deposition taken in (or other discovery provided in) any

one of these cases may be used by any party in all of these cases, so far as depositions or discovery

may normally be used. The Court will issue revised scheduling orders in all cases after the 23(g)(3)

conference it holds in the Bryant and Oliger cases.

       IT IS SO ORDERED this 30th day of July 2021.



                                                      ____________________________________
                                                      LEE P. RUDOFKSY
                                                      UNITED STATES DISTRICT JUDGE
